773 N.W.2d 721 (2009)
In re ESTATE OF Alexander CLARK III, Deceased.
Julie Clark, Petitioner-Appellant,
v.
Richard Siriani, Personal Representative of the Estate of Alexander Clark HI, Frederick Clark, and Robert Clark, Respondents-Appellees.
Docket No. 139286. COA No. 282000.
Supreme Court of Michigan.
October 26, 2009.

Order
On order of the Court, the application for leave to appeal the April 16, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.